Citation Nr: 0737969	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  03-36 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 20 percent 
for service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

The Board observes that, in October 2007, the veteran 
submitted additional evidence consisting of VA treatment 
records dated from June 2007 to October 2007.  See 38 C.F.R. 
§ 20.1304 (2007).  The veteran has not waived agency of 
original jurisdiction (AOJ) review of this evidence.  Id.  
However, as these records address the veteran's current 
psychiatric diagnoses, these records are duplicative of 
information already contained in the claims file as of the 
last adjudication by the RO in May 2007.  Therefore, the 
Board finds that a remand is not necessary to allow for 
further adjudication by the AOJ based on this evidence. 

The issue of entitlement to an initial rating in excess of 20 
percent for service-connected type II diabetes mellitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if additional 
action is required on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim.

2.  The veteran is not shown to have engaged in combat with 
the enemy.

3.  There is no evidence of record corroborating the 
veteran's claimed in-service stressors. 
4.  The medical evidence of record does not demonstrate that 
the veteran has a current diagnosis of PTSD as a result of a 
verified stressor from service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on the claims for VA 
benefits.  In this case, the veteran was provided with two 
VCAA notification letters in February 2002, prior to the 
initial unfavorable AOJ decision issued in February 2002.  An 
additional VCAA letter was sent in October 2006.

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in February 2002 and October 2006 informed the veteran of the 
type of evidence necessary to establish service connection; 
how VA would assist him in developing his claim; and his and 
VA's obligations in providing such evidence for 
consideration.  Additionally, one of the February 2002 
letters was specific to the evidence, such as in-service 
stressors, that was necessary to support a service connection 
claim for PTSD.  However, only the October 2006 notice 
informed the veteran of the "fourth element," i.e., to 
provide any evidence in his possession that pertains to the 
claim.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders, supra; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The February 2002 
and October 2006 letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA and 
provided examples of the types of evidence, both medical and 
lay, that could be submitted.  Therefore, the Board finds 
that a reasonable person could be expected to understand that 
he should submit any relevant evidence during the development 
of the claim.  Further, subsequent to the October 2006 
notice, the veteran's claim was readjudicated in March 2007 
and May 2007 supplemental statements of the case, such that 
the veteran had an opportunity to respond to the remedial 
notice.  For these reasons, the Board concludes that the 
failure to provide a fully VCAA compliant notice prior to the 
initial adjudication was harmless, and that to decide the 
appeal would not be prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must advise the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, March 2006 and October 2006 letters 
advised the veteran of the evidence necessary to establish 
entitlement to a disability rating and effective date for the 
disability on appeal.  Despite the inadequate timing of the 
notice provided to the veteran on these two elements, the 
Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes herein that 
the preponderance of the evidence is against the veteran's 
service connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical records 
and VA and private treatment records were reviewed by both 
the AOJ and the Board in connection with adjudication of his 
claim.  The veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claim. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  In this case, the Board finds 
that a VA examination to determine whether the veteran has a 
current diagnosis of PTSD, and whether such diagnosis is 
etiologically related to an in-service stressor, is not 
necessary to decide his claim.  Any current medical opinion 
linking PTSD to the veteran's military service would 
necessarily be based upon the unsubstantiated history 
provided by the veteran decades following his discharge from 
service.  In the absence of a verified stressor, there is no 
competent basis upon which to conclude that any PTSD is 
related to service.  Based on these facts, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the veteran's service connection claim.

Thus, the Board finds that additional efforts to assist or 
notify the veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

The Board observes that the veteran's service personnel 
records are negative for any decoration or award signifying 
combat and that his military occupational specialty (MOS) was 
that of aircraft repairman with the 178th Aviation Company.  
Based on the foregoing, the Board finds that the veteran did 
not engage in combat with the enemy.  Therefore, as indicated 
above, the veteran's lay testimony alone is not enough to 
establish the occurrence of the alleged stressor, and the 
evidence must contain independent statements or records 
supporting such occurrence.  See Morneau, supra; Dizoglio, 
supra; West (Carlton), supra; and Zarycki, supra.  

The veteran's service personnel records reflect that he 
served under the U.S. Army Pacific Command from May 1969 to 
August 1969.  The veteran contends that his exposure to 
combat while stationed at Chu Lai caused his PTSD.  As such, 
he contends that service connection is warranted for his 
PTSD.  

The Board notes, however, that the veteran has provided no 
additional information regarding his in-service stressors 
beyond that in his original claim and his March 2002 stressor 
statement.  In his March 2002 statement, he indicated that, 
while stationed at Chu Lai foliage was killed off because the 
enemy was close enough to use mortars, that afterward they 
could only use rockets, and that there were five fights on 
the perimeter.  Although the veteran was informed that 
specific details were needed to verify the existence of the 
claimed stressors, and he stated that he would submit 
additional stressor information, no additional information 
was received.  Consequently, VA is unable to confirm that his 
alleged stressors actually occurred.  Therefore, the veteran 
cannot meet one of the criteria necessary in order to 
establish entitlement to service connection for PTSD.

With regard to a current diagnosis of PTSD, the Board 
observes that VA treatment records dated from August 2001 to 
July 2002 repeatedly note diagnoses of bipolar disorder with 
depression, alcohol dependence (in remission), as well as the 
presence of some PTSD symptoms.  March 2003 VA treatment 
records show diagnosis of bipolar disorder, cyclothymic, rule 
out PTSD, and alcohol abuse in remission by history.  Records 
from March 2003 onward also report treatment for impulse 
control disorder, not otherwise specified.  VA treatment 
records dated from November 2005 show diagnoses of bipolar 
disorder by history, alcohol dependence in remission, and 
PTSD.  

Additionally, the Board observes that an August 2002 
evaluation by R. M., M.A. shows diagnoses of major depressive 
disorder, recurrent; PTSD, chronic, superimposed upon a 
generalized anxiety disorder; and impulse control disorder.  
However, although the psychologist indicates that the 
veteran's symptoms relate to his experiences in Vietnam, she 
does not enumerate these experiences or provide specific 
stressors on which the veteran's PTSD diagnosis is based. 

As indicated, there is no confirmation of the veteran's 
alleged in-service stressors or information on which such 
confirmation could be based.  Therefore, there is no 
competent evidence that the veteran has a current diagnosis 
of PTSD as a result of in-service stressors.  The Board has 
considered the veteran's own statements regarding his claimed 
in-service etiology of PTSD.  Laypersons are competent to 
speak to symptomatology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of diagnosis and causation.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).   Therefore, the Board concludes that 
the veteran does not have a current diagnosis of PTSD.  
Without a disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

Service connection for type II diabetes mellitus was granted 
in a February 2003 rating decision and assigned an initial 20 
percent disability evaluation, effective May 8, 2001.  The 
veteran contends that his medication and treatment have been 
altered, such as to warrant a higher rating.  The Board 
determines that a remand is necessary to schedule the veteran 
for a contemporaneous VA examination, as well as to obtain 
any outstanding treatment records relevant to his diabetes 
mellitus.

The Board observes that the veteran was not afforded a VA 
examination prior to the initial adjudication of his claim, 
and that the only evidence of the severity of his diabetes 
mellitus and its current treatment are VA treatment records.  
Although the veteran's VA treatment records show insulin 
prescribed, a February 2007 record indicates that the veteran 
was considering going off insulin, and that his treating 
physician thought that would not be a problem.  Therefore, 
the Board determines that a VA examination is necessary to 
ascertain the current nature and severity of the veteran's 
diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Any additional VA treatment records 
from February 2007 to present, referable 
to the veteran's diabetes mellitus should 
be obtained.

2.  The veteran should be scheduled for a 
VA examination to determine the current 
nature and severity of his diabetes 
mellitus, to include medications 
prescribed and any regulation required of 
his activities to control the disorder.  

The claims folder should be made 
available to the examiner for review of 
pertinent documents therein.  The 
examination report should reflect that 
such a review was conducted.

The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims file.  
The veteran is to be advised that failure 
to report for a scheduled VA examination 
without good cause may have adverse 
effects on his claim.  38 C.F.R. § 3.655 
(2007).  

3.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating claim should be 
readjudicated, to include consideration 
of all evidence received since the May 
2007 supplemental statement of the case.  
If the claim remains denied, the veteran 
and his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


